Case 8:18-cv-01041-GJH Document 88 Filed 01/04/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Robyn Kravitz
Plaintiff,

y Case No, 0: 18-Cv-1041

Dep't of Commer .
Defendant. *

*

 

 

 

ENTRY OF APPEARANCE IN A CIVIL CASE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
all Defendants

Enter my appearance as counsel in this case for the

 

I certify that I am admitted to practice in this Court.

01/04/2019
Date Signature

Martin Tomlinson, 809920

Printed name and bar number

1100 L Street NW

Address
martin.m.tomlinson@usdo

Email address

202-353-4556

Telephone number

202-616-8470

Fax number

 

 

 

 

 

 

 

EntryofAppearanceCivil (08 2015)
